COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                   §

                                                   §           No. 08-10-00170-CV

 IN RE: JAIME LUEVANO,                             §     AN ORIGINAL PROCEEDING

 Relator.                                          §             IN MANDAMUS

                                                   §

                                                   §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Jaime Luevano, pro se, has filed a petition for writ of mandamus requesting this Court to

compel the District Attorney and Sheriff of El Paso County to “stop their pattern of harassment

campaign and to conspire . . .” against Relator.

       This Court does not have authority to issue a writ of mandamus against the Respondents

in this case. See TEX .GOV ’T CODE ANN . § 22.221(b)(Vernon 2004). Therefore, the mandamus

relief requested is DENIED.




July 7, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.